Name: 2002/502/EC: Commission Decision of 28 July 2000 approving the Community Support Framework for Community structural assistance in the Border, Midland and Western region under Objective 1 and the Southern and Eastern region qualifying for transitional support under Objective 1 in Ireland (notified under document number C(2000) 1783)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  regions and regional policy;  economic policy;  Europe;  financing and investment;  EU finance
 Date Published: 2002-07-04

 Avis juridique important|32002D05022002/502/EC: Commission Decision of 28 July 2000 approving the Community Support Framework for Community structural assistance in the Border, Midland and Western region under Objective 1 and the Southern and Eastern region qualifying for transitional support under Objective 1 in Ireland (notified under document number C(2000) 1783) Official Journal L 175 , 04/07/2002 P. 0001 - 0003Commission Decisionof 28 July 2000approving the Community Support Framework for Community structural assistance in the Border, Midland and Western region under Objective 1 and the Southern and Eastern region qualifying for transitional support under Objective 1 in Ireland(notified under document number C(2000) 1783)(Only the English text is authentic)(2002/502/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 15(4) thereof,After consultation of the Committee on the Development and Conversion of Regions, the Committee pursuant to Article 147 of the Treaty, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) Articles 13 et seq. of Title II of Regulation (EC) No 1260/1999 lay down the procedure for preparing and implementing Community Support Frameworks.(2) Article 15(1) and (2) of Regulation (EC) No 1260/1999 provides that, after consultation with the partners referred to in Article 8 of the Regulation, the Member State is to submit a development plan to the Commission containing the information referred to in Article 16 of the Regulation.(3) Under Article 15(4) of Regulation (EC) No 1260/1999, on the basis of the regional development plans submitted by the Member States and within the partnership established in accordance with Article 8 of that Regulation, the Commission shall take a decision on Community Support Frameworks for Community structural assistance in agreement with the Member State concerned.(4) The Irish Government submitted to the Commission on 15 November 1999 a valid development plan for the Border, Midland and Western region fulfilling the conditions for Objective 1 pursuant to Article 3(1) and the Southern and Eastern region qualifying for transitional support under Objective 1 pursuant to the first subparagraph of Article 6(1) of Regulation (EC) No 1260/1999. The plan contains the information listed in Article 16 of that Regulation, and in particular a description of the priorities selected and an indication of the financial contribution from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), the Financial Instrument for Fisheries Guidance (FIFG), the Cohesion Fund, and the other financial instruments proposed for implementing the plan.(5) The Community Support Framework has been drawn up in agreement with the Member State concerned and within the partnership framework.(6) The Commission has satisfied itself that the present Community Support Framework is in accordance with the principle of additionality.(7) Under Article 10 of Regulation (EC) No 1260/1999, the Commission and the Member State are required to ensure, in a manner consistent with the principle of partnership, coordination between assistance from the Funds and from the EIB and other existing financial instruments.(8) The EIB has been involved in drawing up the Community Support Framework in accordance with the provisions of Article 15(4) of Regulation (EC) No 1260/1999.(9) The financial contribution from the Community available over the entire period and its year-by-year breakdown are expressed in euro. The annual breakdown must be consistent with the relevant financial perspective. Under Article 7(7) of Regulation (EC) No 1260/1999, the Community contribution has already been indexed at a rate of 2 % per year. Under Article 7(7) and Article 44(2) of the Regulation, the Community contribution may be reviewed at mid-term, and not later than 31 March 2004, to take account of the effective level of inflation and the allocation of the performance reserve.(10) Provision must be made for adapting the financial allocations of the priorities of this Community Support Framework within certain limits to actual requirements reflected by the pattern of implementation on the ground, in agreement with the Member State concerned,HAS ADOPTED THIS DECISION:Article 1The Community Support Framework for Community structural assistance in the Border, Midland and Western (BMW) region under Objective 1 and the Southern and Eastern (S & E) region benefiting from transitional support under Objective 1 in Ireland for the period 1 January 2000 to 31 December 2006 is hereby approved.Article 21. In accordance with Article 17 of Regulation (EC) No 1260/1999, the Community Support Framework includes the following elements:(a) A statement of the priorities for the joint action of Community Structural Funds and the Member State, their specific quantified targets, the ex ante evaluation of the expected impact and the consistency of the priorities with the economic, social and regional policies and the employment strategy of Ireland.The priorities are as follows:1. Development of economic infrastructure;2. Employment and human resource development;3. Productive sector investment;4. Balanced regional development (BMW and SE regions);5. Rural development;6. Social inclusionIn addition to the above priorities, there will be separate operational programmes for PEACE and technical assistance;(b) an overview of the operational programmes to be implemented, including their specific aims and the priorities selected;(c) the indicative financing plan specifying, for each priority and each year, the financial allocation envisaged for the contribution of each Fund, the EIB where appropriate, and the other financial instruments, and the amount of eligible public or equivalent and estimated private funding from Ireland. The financing plan shall indicate separately the funding planned for the regions receiving transitional support in respect of Objective 1.The total contribution from the Funds planned for each year for the Community Support Framework is consistent with the relevant financial perspective;(d) the provisions for implementing the Community Support Framework including the designation of the managing authority and the provision made for involvement of the partners in the Monitoring Committees;(e) the ex ante verification of additionality and information concerning the transparency of financial flows;(f) information on the appropriations required for preparing, monitoring and evaluating the Community Support Framework and the operational programmes.2. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 5442 million for the whole period and the financial allocation from the Structural Funds at EUR 3172 million.The resulting requirement for national resources of EUR 2270 million from the public sector and EUR 1560 million from the private sector can be partly met by Community loans from the European Investment Bank and other lending instruments.The indicative initial estimated breakdown of the total Community assistance available between the Structural Funds is as follows:>TABLE>In addition to the contribution from the Structural Funds, assistance from the Cohesion Fund will amount to EUR 567 million for the period 2000 to 2006.3. During implementation of the financing plan, the total cost or Community financing of a given priority can be adjusted in agreement with the Member State by up to 25 % of the total Community contribution to the Single Programming Document throughout the programme period or by up to EUR 60 million, whichever is the greater, without altering the total Community contribution referred to in paragraph 1.Article 3This Decision is addressed to Ireland.Done at Brussels, 28 July 2000.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.